               Case 19-11743-JTD   Doc 815-2   Filed 06/11/21   Page 1 of 14




                                       Exhibit A

                                    Proposed Order




DOCS_DE:234084.1 65988/003
                 Case 19-11743-JTD              Doc 815-2        Filed 06/11/21        Page 2 of 14




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. _____


    ORDER SUSTAINING LIQUIDATING TRUSTEE’S SIXTH OMNIBUS OBJECTION
                 (NON-SUBSTANTIVE) TO CERTAIN CLAIMS
          (LATE CLAIMS, STOCK CLAIMS, AND NO SUPPORT CLAIMS)

                    Upon consideration of the Liquidating Trustee’s Sixth Omnibus Objection (Non-

Substantive) to Certain Claims (Late Claims, Stock Claims, and No Support Claims) (the

“Objection”)2 filed by Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on

behalf of the Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”) of the debtors and debtors in possession (the “Debtors”) through the

Debtors’ Combined Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”) for

entry of an order (this “Order”) pursuant to pursuant to section 502 of the Bankruptcy Code,

Rules 3003 and 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Local Rule 3007–1 of the Local Rules of the Bankruptcy Court for the District of Delaware

(the “Local Rules”), objecting to the claims listed on Exhibit 1 (the “Late Claims”), Exhibit 2

(the “Stock Claims”), and Exhibit 3 (the “No Support Claims”) to this Order, as more fully set

forth in the Objection; and the Court having reviewed the Declaration in support of the

Objection; the Court finding that it has jurisdiction to consider the Objection and the relief


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:234084.1 65988/003
               Case 19-11743-JTD           Doc 815-2     Filed 06/11/21    Page 3 of 14




requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and consideration of the Objection and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and that this Court may enter a final order consistent with Article III of the

United States Constitution; and notice of the Objection and of the hearing on the Objection was

sufficient under the circumstances and in full compliance with the requirements of the

Bankruptcy Code, the Bankruptcy Rules and the Local Rules; and the Court having determined

that the legal and factual bases set forth in the Objection establish just cause for the relief granted

herein; IT IS HEREBY ORDERED THAT:

                   1.        The Objection is SUSTAINED.

                   2.        Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                   3.        Each Late Claim identified on Exhibit 1 attached hereto is hereby

 disallowed and expunged in its entirety.

                   4.        Each Stock Claim identified on Exhibit 2 attached hereto is hereby

 disallowed and expunged in its entirety.

                   5.        Each No Support Claim identified on Exhibit 3 attached hereto is hereby

 disallowed and expunged in its entirety; provided, however, that the relief granted hereby shall

 not affect any remaining scheduled claim as described on Exhibit 3.

                   6.        The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.




                                                     2
DOCS_DE:234084.1 65988/003
               Case 19-11743-JTD           Doc 815-2      Filed 06/11/21     Page 4 of 14




                   7.        The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.

                   8.        Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1, Exhibit 2, and Exhibit 3

 attached to this Order, constitutes a separate contested matter as contemplated by Bankruptcy

 Rule 9014. This Order shall be deemed a separate Order with respect to each of the Claims.

 Any stay of this Order shall apply only to the contested matter which involves such creditor and

 shall not act to stay the applicability or finality of this Order with respect to the other contested

 matters covered hereby.

                   9.        The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                   10.       The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.




                                                      3
DOCS_DE:234084.1 65988/003
               Case 19-11743-JTD           Doc 815-2      Filed 06/11/21      Page 5 of 14




                   11.       This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.


Dated: __________, 2021

                                                   Honorable John T. Dorsey
                                                   United States Bankruptcy Judge




                                                      4
DOCS_DE:234084.1 65988/003
               Case 19-11743-JTD   Doc 815-2   Filed 06/11/21   Page 6 of 14




                                       Exhibit 1

                                      Late Claims




DOCS_DE:234084.1 65988/003
                                      Case 19-11743-JTD   Doc 815-2   Filed 06/11/21    Page 7 of 14


                                                              EXHIBIT 1

                                                              Late Claims

                                          Date Claim       Claim        Claim           Claim
              Claimant Name/Address                                                                      Reason for Disallowance
                                            Filed         Number       Amount          Priority
    1.     Association of Marie            1/22/2020       1209       $204,648.03   General       Claim filed after bar date.
           Callenders Franchisees, Inc.                                             Unsecured
           Robert Fischer
           220 S. Atlantic Blvd
           Monterrry Park, CA 91754
    2.     Nexstar Broadcasting, Inc.      1/29/2020       1211       $161,051.60   General       Claim filed after bar date.
           Legal Department                                                         Unsecured
           545 East John Carpenter Fwy
           Suite 700
           Irving, TX 75062
    3.     Servpro of Citrus Heights,      1/12/2021       1234         $3,006.81   General       Claim filed after bar date.
           Roseville and Carmichael                                                 Unsecured
           701 Del Paso Road
           Sacramento, CA 95834




DOCS_DE:234085.2 65988/003
               Case 19-11743-JTD   Doc 815-2   Filed 06/11/21   Page 8 of 14




                                       Exhibit 2

                                      Stock Claims




DOCS_DE:234084.1 65988/003
                                       Case 19-11743-JTD     Doc 815-2     Filed 06/11/21   Page 9 of 14

                                                                 EXHIBIT 2

                                                                 Stock Claims


                                              Claim           Claim         Claim
              Claimant Name/Address                                                           Reason for Disallowance
                                             Number          Amount        Priority
    1.     Abrams, Lee N.                      989         $300,000 /     General      Claim based upon ownership of stock;
           2315 Meadow Drive South                         Unliquidated   Unsecured    stockholders are entitled to no recovery
           Wilmette, IL 60091                                                          under the Plan.
    2.     BTIG, LLC                           972         Unliquidated   General      Claim based upon ownership of stock;
           Attention Alexia Petrou, Legal                                 Unsecured    stockholders are entitled to no recovery
           65 East 55th Street                                                         under the Plan.
           New York, NY 10022
    3.     McKee, Ruth W.                      958          $10,000       General      Claim based upon ownership of stock;
           1085 Dale St. SW # 126                                         Unsecured    stockholders are entitled to no recovery
           Hutchinson, MN 55350                                                        under the Plan.




DOCS_DE:234085.2 65988/003
              Case 19-11743-JTD   Doc 815-2   Filed 06/11/21   Page 10 of 14




                                       Exhibit 3

                                   No Support Claims




                                          2
DOCS_DE:234084.1 65988/003
                                    Case 19-11743-JTD     Doc 815-2   Filed 06/11/21   Page 11 of 14

                                                              EXHIBIT 3

                                                           No Support Claims


                                           Claim           Claim        Claim
             Claimant Name/Address                                                       Reason for Disallowance
                                          Number          Amount       Priority
    1.    Alvarado, Wynne                   489            Blank      General      No basis per the Debtors’ books and
          10911 Paramount Blvd                                        Unsecured    records and no supporting evidence
          Downey, CA 90241                                                         attached to proof of claim.
    2.    Andrews, Carissa                  387            Blank      General      No basis per the Debtors’ books and
          6429 Bridge Rd, Apt 102                                     Unsecured    records and no supporting evidence
          Madison, WI 53713                                                        attached to proof of claim.
    3.    Barnes, Bryce                     433            Blank      General      No basis per the Debtors’ books and
          3697 Kershaw Camden Hwy                                     Unsecured    records and no supporting evidence
          Jefferson, SC 29718                                                      attached to proof of claim.
    4.    Barrios, Christopher              384            Blank      General      No basis per the Debtors’ books and
          1282 East Sequoia                                           Unsecured    records and no supporting evidence
          Tulare, CA 93274                                                         attached to proof of claim.
    5.    Best, Shaunae                     382            Blank      General      No basis per the Debtors’ books and
          2524 Strawberry Terrace                                     Unsecured    records and no supporting evidence
          Northport, FL 34286                                                      attached to proof of claim.
    6.    Cabrera, Melissa                  378         $500,000.00   General      No basis per the Debtors’ books and
          1426 E Larkwood St                                          Unsecured    records and no supporting evidence
          West Covina, CA 91791                                                    attached to proof of claim.
    7.    Caudillo, Adriana                 505            Blank      General      No basis per the Debtors’ books and
          2446 250th St..                                             Unsecured    records and no supporting evidence
          Lomita, CA 90717                                                         attached to proof of claim.
    8.    Ceja-Rodriguez, Rafael            465         $20,000,00    General      No basis per the Debtors’ books and
          7551 Franklin Street 3                                      Unsecured    records and no supporting evidence
          Buena Park, CA 90621                                                     attached to proof of claim.
    9.    Chapman, Nancy                    623          $50,000.00   General      No basis per the Debtors’ books and
          c/o Kevin M. Hanratty, Esq.                                 Unsecured    records and no supporting evidence
          1815 Village Center Circle,                                              attached to proof of claim.
          Ste. 140
          Las Vegas, NV 89134


DOCS_DE:234085.2 65988/003
                                       Case 19-11743-JTD     Doc 815-2    Filed 06/11/21   Page 12 of 14


                                              Claim           Claim         Claim
             Claimant Name/Address                                                           Reason for Disallowance
                                             Number          Amount        Priority
    10.   Cook, Channie                        991          $30,000.00    General      No basis per the Debtors’ books and
          5168 Zenith Parkway #3                                          Unsecured    records and no supporting evidence
          Machesney, IL 61115                                                          attached to proof of claim.
    11.   Daniels, Taylor                      627            Blank       General      No basis per the Debtors’ books and
          1245 S. Petit Avenue                                            Unsecured    records and no supporting evidence
          308                                                                          attached to proof of claim.
          Ventura, CA 93004
    12.   Deloreto, Michael                    613            Blank       General      No basis per the Debtors’ books and
          2201 81 St                                                      Unsecured    records and no supporting evidence
          Saint Petersburg, FL 33710                                                   attached to proof of claim.
    13.   Donnelly, Sheila                    1019            Blank       General      No basis per the Debtors’ books and
          3155 South 2000 E, Apt A                                        Unsecured    records and no supporting evidence
          Salt Lake City, UT 84109                                                     attached to proof of claim.
    14.   Draheim, Bryan                       390            Blank       General      No basis per the Debtors’ books and
          517 S Washington Ave                                            Unsecured    records and no supporting evidence
          Mason City, IA 50401                                                         attached to proof of claim.
    15.   Duffee, Christopher                  477            Blank       General      No basis per the Debtors’ books and
          2335 Stewart Ave Apt 311                                        Unsecured    records and no supporting evidence
          Saint Paul, MN 55116-3062                                                    attached to proof of claim.
    16.   Galassos Bakery                      286          $29,981.41    General      No supporting evidence attached to
          MaryAnn Sclifo                                                  Unsecured    proof of claim. Scheduled claim of
          10820 San Sevaine Way                                                        $28,747.45 will be allowed.
          Mira Loma, CA 91752
    17.   General Parts, L.L.C.                430          $12,938.59    General      No supporting evidence attached to
          Attn Connie Bauman                                              Unsecured    proof of claim. Scheduled claim of
          11311 Hampshire Avenue                                                       $9,593.61 will be allowed.
          South
          Bloomington, MN 55438
    18.   Goodreau, Robert                     565         Unliquidated   General      No basis per the Debtors’ books and
          2818 N Nebraska Ave                                             Unsecured    records and no supporting evidence
          Tampa, FL 33602                                                              attached to proof of claim.



DOCS_DE:234085.2 65988/003
                                   Case 19-11743-JTD   Doc 815-2    Filed 06/11/21   Page 13 of 14


                                          Claim         Claim         Claim
             Claimant Name/Address                                                     Reason for Disallowance
                                         Number        Amount        Priority
    19.   Gordon, Angela                   398          Blank       General      No basis per the Debtors’ books and
          2320 Washington Street                                    Unsecured    records and no supporting evidence
          Burlington, IA 52601                                                   attached to proof of claim.
    20.   Grandinetti, Maria               902          Blank       General      No basis per the Debtors’ books and
          306 Maine Pl                                              Unsecured    records and no supporting evidence
          Lehigh Acres, FL 33936-4946                                            attached to proof of claim.
    21.   Haag, Marilynn                   983          $1,000+     General      No basis per the Debtors’ books and
          9100 Northwood Pkwy                                       Unsecured    records and no supporting evidence
          New Hope, MN 55427                                                     attached to proof of claim.
    22.   Holm, Angel                      395          Blank       General      No basis per the Debtors’ books and
          304 Court Dr                                              Unsecured    records and no supporting evidence
          New Salem, ND 58563                                                    attached to proof of claim.
    23.   Kuyat, Leila                     870          Blank       General      No basis per the Debtors’ books and
          6655 Palm Ave.                                            Unsecured    records and no supporting evidence
          95                                                                     attached to proof of claim.
          Riverside, CA 92506
    24.   Modesto Irrigation District      713         $12,128.04   General      No basis per the Debtors’ books and
          1231 11th Street                                          Unsecured    records and no supporting evidence
          Modesto, CA 95354                                                      attached to proof of claim.
    25.   Moore, Taylor                    401          Blank       General      No basis per the Debtors’ books and
          431 South 4th Ave West                                    Unsecured    records and no supporting evidence
          Newton, IA 50208                                                       attached to proof of claim.
    26.   Phiffer, Vincent                 661          Blank       General      No basis per the Debtors’ books and
          905 Liberty Ave                                           Unsecured    records and no supporting evidence
          Beloit, WI 53511                                                       attached to proof of claim.
    27.   Price, Lauren                    710          Blank       General      No basis per the Debtors’ books and
          1207 Oak Drive                                            Unsecured    records and no supporting evidence
          Leesburg, FL 34748                                                     attached to proof of claim.




DOCS_DE:234085.2 65988/003
                                     Case 19-11743-JTD   Doc 815-2    Filed 06/11/21   Page 14 of 14


                                            Claim         Claim          Claim
             Claimant Name/Address                                                        Reason for Disallowance
                                           Number        Amount         Priority
    28.   Radford, Jason                     602         $65,354.82   General      No basis per the Debtors’ books and
          600 Ravenshill Way                                          Unsecured    records and no supporting evidence
          Deland, FL 32724                                                         attached to proof of claim. The priority
                                                          $9,645.18   Priority     component was previously addressed by
                                                                                   an objection by the Debtors and is not at
                                                                                   issue in this objection.
    29.   Rambo, Rose                        385          Blank       General      No basis per the Debtors’ books and
          1151 166th St                                               Unsecured    records and no supporting evidence
          Dresser, WI 54009                                                        attached to proof of claim.
    30.   Register Tape Unlimited            569          Blank       General      No basis per the Debtors’ books and
          1445 Langham Creek Drive                                    Unsecured    records and no supporting evidence
          Houston, TX 77084                                                        attached to proof of claim.
    31.   Rios, Marcos                       696          Blank       General      No basis per the Debtors’ books and
          3544 Easton Avenue                                          Unsecured    records and no supporting evidence
          Bethlehem, PA 18020                                                      attached to proof of claim.
    32.   Serrato, Mario                     714          Blank       General      No basis per the Debtors’ books and
          403 S Sheridan St.                                          Unsecured    records and no supporting evidence
          Corona, CA 92882                                                         attached to proof of claim.




DOCS_DE:234085.2 65988/003
